 1

 2

 3

 4

 5

 6

 7

 8

 9                    UNITED STATES DISTRICT COURT
10                  CENTRAL DISTRICT OF CALIFORNIA
11

12   BRUCE NAI HUNG LI                    Case No: 2:17-cv-06290-R-JEM
13
               Plaintiff,                 ORDER GRANTING JOINT
14   v.                                   STIPULATION AND ORDER
                                          TO DISMISS CASE
15
     FCA US LLC a Delaware Limited
16
     Liability Corporation; and DOES 1
17   through 10, inclusive
18
                Defendant,
19

20

21

22

23

24

25

26

27

28
                                         -1-
                            ORDER GRANTING JOINT STIPULATION
